PD-0552-15
                      PD-0552-15                           COURT OF CRIMINAL APPEALS
                                                                           AUSTIN, TEXAS
                                                           Transmitted 5/7/2015 4:51:53 PM
                                                            Accepted 5/8/2015 12:22:52 PM
                                                                            ABEL ACOSTA
                        NO. 24442-A                                                 CLERK
              APPELLATE CASE NO. 11-13-00066-CR

              IN THE COURT OF CRIMINAL APPEALS

                    FOR THE STATE OF TEXAS



DANNY CALAMACO,
                                                      May 8, 2015
Appellant

V.

THE STATE OF TEXAS

          FIRST UNOPPOSED MOTION FOR EXTENSION OF
                         TIME TO FILE
              PETITION FOR DISCRETIONARY REVIEW

TO THE HONORABLE JUSTICES OF THE COURT OF CRIMINAL
APPEALS:


     COMES NOW, DANNY CALAMACO, and files this his First

Motion for Extension of Time to File Petition for Discretionary Review,

under Tex. R. App. P. 10.1, 10.5(b), and 53.7(f). In support of this

motion, Appellant shows the following:



     1.     The Court of Appeals for the 11th District in Eastland

rendered its opinion and judgment in Danny Calamaco v. State of
Texas, No. 11-13-00066-CR, on April 09, 2015. The petition for

discretionary review is due no later than May 09, 2015.



        2.   Appellant requests an extension of time of thirty days

(30), to June 08, 2015. No motion for rehearing was filed. This is

Appellant’s first for an extension of time for petition for review in this

case.



        3.   Appellant relies on the following facts as a reasonable

explanation for the requested extension of time. Appellant’s counsel,

in addition to preparing the Petition for Discretionary Review and a

brief on the merits in this case must also devote time to the following

additional matters:



03/05/2015 - #09754-D; The State of Texas vs. Gage Benavides;

(Contested MTR) 350th District Court of Taylor County, Texas

(Felony)

03/05/2015 - #19066-B; The State of Texas vs. Richard Estrada;

(MTR Probation) 104th District Court of Taylor County, Texas

(Felony)
03/11/2015 - #1-1134-12 & 2-85-15; The State of Texas vs. Dalley

Tharp (Docket) County Court at Law #2 of Taylor County, Texas

03/12/2015 - #11517-D, 11575-D & 11516-D; The State of Texas vs.

John Bloodworth (Plea Hearing) 350th District Court of Taylor

County, Texas (Felony)

03/12/2015 - #11503-D; The State of Texas vs. Jessica Rodriguez

(Plea Hearing) 350th District Court of Taylor County, Texas (Felony)

03/18/2015 - #19066-B; The State of Texas vs. Richard Estrada;

(MTR) 104th District Court of Taylor County, Texas (Felony)

03/19/2015 - #25596-A; The State of Texas vs. Buster McCrae (Plea

Hearing) 42nd District Court of Taylor County, Texas (Felony)

03/20/2015 - #26076-A; The State of Texas vs. Dustin Roggenbuck

(Plea Hearing) 42nd District Court of Taylor County, Texas (Felony)

03/20/2015 - #19066-B; The State of Texas vs. Richard Estrada;

(MTR Probation) 104th District Court of Taylor County, Texas

(Felony)

03/23/2015 - #11630; The State of Texas vs. Marcos Franklin (Open

Plea Hearing) 32nd District Court of Nolan County, Texas (Felony)
03/27/2015 - #19496-B; The State of Texas vs. Brandon Wade

Adams (Plea Hearing) 104th District Court of Taylor County, Texas

(Felony)

03/31/2015 – #11664; The State of Texas vs. Matthew Clark (Plea

Docket Hearing) 32nd District Court of Nolan County, Texas (Felony)

04/01/2015 - #3268; The State of Texas vs. Jimmy Tate Harris (Pre-

Trial) 32nd District Court of Fisher County, Texas (Felony)

04/06/2015 -#11630; The State of Texas vs. Marcos Franklin (Pre-

Trial Hearing) 32nd District Court of Nolan County, Texas (Felony)

04/10/2015 - #26120-A; The State of Texas vs. Brittany Womack

(Plea Hearing) 42nd District Court of Taylor County, Texas (Felony)

04/24/2015 - #26076-A; The State of Texas vs. Dustin Roggenbuck

(Plea Hearing) 42nd District Court of Taylor County, Texas (Felony)

04/24/2015 – #25220-A; The State of Texas vs. Heather Surgeon

(MTR) 42nd District Court of Taylor County, Texas (Felony)

04/24/2015 - #19296-B; The State of Texas vs. Michael Toon (State’s

MTR Supervision) 104th District Court of Taylor County, Texas

(Felony)

04/24/2015 - #19707-B; The State of Texas vs. Juan Johnson (Plea

Hearing) 104th District Court of Taylor County, Texas (Felony)
04/27/2015 - #11630; The State of Texas vs. Marcos Franklin

(Appearance Docket) 32nd District Court of Nolan County, Texas

(Felony)



      Attorney is appointed to several other appeal cases which are;

Ronald Edgar Lee 11-14-00198-CR, offense of Continuous Sexual

Abuse of a Child, and Steven Alfonzo Deleon 11-14-00350-CR,

offense of Aggravated Robbery.



      Attorney has only one secretary working in his office, secretary

his currently fighting strep throat so she is not able to assist attorney

properly in this matter. Attorney has also been prescribed medication

for strep throat symptoms.



      4.    The undersigned has conferred with opposing counsel,

who indicated there was no opposition to this request.
                      Certificate of Conference



     As required by Tex. R. App. P. 10.1(a) (5), I certify that I have
conferred with Patricia Dyer Taylor County District Attorney’s Office,
who indicated that this motion is unopposed.


                                         _______________________
                                         Paul W. Hanneman
                                         Attorney for Appellant



                               PRAYER



     Wherefore, premises considered, undersigned counsel prays

for this Court to extend the time for filing Petition for Discretionary

Review until June 08, 2015, which is 30 days from May 09, 2015.



                                         Respectfully submitted,




                                         _______________________
                                         Paul W. Hanneman
                                         Attorney for Appellant
                                         1305 Lamar Street
                                         Sweetwater, Texas 79556
                                         State bar No. 00895500
                                         pwhlawoffice@gmail.com
                                         (325) 235-4777
      By affixing my signature above, I, Paul W. Hanneman, hereby

certify that a true copy of Motion for Extension of Time to File Petition

for Discretionary Review has been mailed to:




                Taylor County District Attorney’s Office
                            300 Oak Street
                        Abilene, Texas 79602
                     on this day, May 07 , 2015.